 THE SWEETLAKE LAND AND' OIL COMPANY, INC.155result of being named in the charge and about the only purpose served by the oldcharge was to give notice that they, together with other persons, were union membersor active in its behalf.There remains for consideration the separate,but similar,conversationsWaltersand Henry Scott had with Boyd during September 1961.The substance of theseconversations,as related by Walters and Scott,is that Boyd refused to reemployWalters or Bertie Scott because their names appeared in the old charge.On the otherband Boyd testified he told Walters and Scott he had no jobs available and when theystarted lauding the Company and himself, Boyd queried if they felt that way why didthey file charges against him.Walters and Scott thereupon opined their unaware-ness or ignorance of the contents of the charge.Iwas not favorably impressed bythe testimony of Walters and Henry Scott for it struck me they were simply tryingto bolster the case.Moreover,it seems highly improbable that Boyd would informWalters and Bertie Scott in June and July that he could not reemploy them becausehe had no openings,as they conceded,and in September base his refusal to reemploythem because their names appeared in the charge.I, therefore,accept and credit thetestimony of Boyd and find he did not make the statements attributed to him byWalters and Henry Scott.Further, I attach no significance to Boyd's queries ad-dressed to Walters and Scott concerning the filing of the charge for, if not invitedand appropriate under the circumstances,they were harmless .5Boyd testified that Walters and Scott were employed exclusively as unitizer andboard layer,respectively,and the Company had no available jobs in these categoriesduring the period in question.It is true,of course,the Company reemployed Dupreeand Purvis about July 17, but they were employed as general utility workers,a posi-tion which neither Walters nor Scott were qualified to fill.Walters and Scott did notdeny or challenge Boyd's testimony in their direct examination or as rebuttal wit-nesses.Consequently,Boyd's testimony stands uncontradicted and I accept it.Accordingly, I find the Company did not discriminatorily refuse to reemployor rehire Walters and Scott in violation of Section 8(a)(3), (4), and (1)of the Act.6Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.The operationsof theRespondent occur in commercewithin themeaning ofSection2(6) and (7) of the Act.2.The Unionis a labor organization within the meaning of Section2(5) of the Act.3.The Respondentin failing to reemployCarolyn Waltersand BertieScott fromJuly 17, 1961, to April 12, 1962,has not engaged in unfair labor practices as allegedin the complaint as amended within the meaning of Section 8(a)(3), (4), and (1)of the Act.RECOMMENDATIONUpon thebasis of the foregoing findings of fact and conclusionsof Law, I recom-mend that the complaint be dismissed.GWhitin Macha'nc Works.32 NLRB 1123, 11299N L R B. v. Cambria Clay Products Company,215 F 2d 48,5G (C A. 6) ;NLRB VTextile MachineWorks,Inc,214 F 2d 929,934 (C A 3) ,CroscillCurtain Company andDurham Drapery Company,Inc,130NLRB1465;WesternLace& Line Co,d/b/aWestern Fishing Lines Company,103Inc., supra.NLRB1408,1464-146GSeealso,AdamsDairy,The Sweetlake Land and Oil Company, Inc.'andRice WorkersLocal300,AmalgamatedMeat Cutters &Butcher Workmenof N.A., AFL-CIO.Case No. 15-RC-2500.August 15, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNationalLabor Relations Act, a hearing was held before William W. Fox,1The name ofthe Employerappears as amendedat the hearing138 NLRB No 19. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act 22.The labor organization involved claims to represent certainemployees of the Employer.3.The Petitioner seeks to represent a unit of individuals employedat the Employer's rice drier and warehouse. The Employer contendsthat these individuals are "agricultural laborers" excluded from cov-erage of the Act.The Employer raises rice and cattle for sale, and chickens for thesale of eggs, and leases oil, mineral, and irrigation rights. In 1961,75 percent of its revenue was received from the sale of rice, cattle,and eggs; gross sales of rice,its principal commodity,amounted toapproximately $370,000.The Employer owns 5,200 acres of ricelands in the vicinity ofHolmwood, about 15milesfrom the Employer's headquarters at LakeCharles, and farms 600 acres of this land itself, while 4,600 acres arefarmed by 36 tenant farmers under an arrangement whereby theEmployer receives 50 percent of each tenant's crop.The amount ofriceland which can be cultivated is controlled by the Department ofAgriculture.The entire acreage allotment is applied for in the nameof the Employer, which divides it among its tenants, each of whomcultivates between 150 to 350 acres.The Employer furnishes the land,seed, half the fertilizer, and water; the tenant furnishes the harvestingmachinery, half the fertilizer, and the labor.The Employer, whosesupervisors oversee the entire operation, determines varieties of riceto be planted, the kind and quantity of fertilizer, irrigation, anddusting with weed deterrents and insecticides, and the harvestingschedules.A tenant's rice is delivered undivided to the Employer's drier andstored undivided in the Employer's warehouse, although a fee ischarged the tenant for drying his part of the rice and for storagebeyond 30 days. The tenant sells his share independently. If a tenantloses his crop, he and the Employer do not reimburse each other.2 The Employer is a Louisiana corporation engaged,in the operation here involved, indrying and storing rice which it sells in the hulls,after excess moisture has been removed,to mills and brokers. In 1961, the Employer sold within the State rice valued at approxi-mately $250,000 to the American Rice Growers Association,Holmwood DivisionTheEmployer and the Petitioner stipulated that this division in the same year sold ricevalued in excess of$50,000 to customers located outside the State.Accordingly, we findthat the Employer is engaged in commerce within the meaning of the Act,and that it willeffectuate the policies of the Act to assert jurisdiction herein.After the close of the hearing but prior to the execution of the above stipulation, thePetitioner moved that the case be remanded if further jurisdictional evidence were deemednecessary.As the evidence in the record on this matter is sufficient,we hereby deny thePetitioner'smotion THE SWEETLAKE LAND AND OILCOMPANY,INC.157Rice as it comesfrom the fields contains approximately 22 percentmoisture but Department of Agriculture standards allow only 12 to13 percent. In the past, the Employer's rice was cut by a binder, driedin the fields for about 2 weeks, and then harvested with a separator.Currently, its rice is cut "green," or undried, by a combine and arti-ficially dried.This artificial drying process was developed for therice industry within the past 12 to 14 years.The drier, which isoperated by the Employer on its lands in Holmwood, consists of ascale house where the "green" rice is delivered from the fields, andone drier stand where excess moisture is removed.The Employer'sdrier is used to dry rice which is cultivated by the Employer as wellas ricereceived by the Employeras rent forirrigation rights, and ricecultivated by its tenant farmers.The Employeralso operates a warehouse in a building adjacent tothe drier.'The warehouse capacity is approximately 50,000 barrels ofrice;about 40,000 barrels are generally kept there at any one time. Itis usedto store rice which has been cultivated by theEmployer and itstenants prior to saleas well asrice sold by the Employer to mills whichhave not yet requested its delivery.The mills are chargeda storagefee.The drier and warehouse operation is supervised by a superintendentand generally has a crew of about 10. During the harvestingseason,which runs from about the middle of August until November, thedriermay run on a 24-hour basis, and a second shift is then added.During thisseason,and occasionally at other times, threeor four menmay be added. The Employer's superintendent testified that the workof the drier and warehouse crew, which varies according to the timeof year,4 includes loading and unloading rice and fertilizer; "fanning"the seed rice, which is the removal of foreignmaterialsand treatmentwith insecticides; cleaning and maintenance of the facilities and op-eration ofthe equipment and machinery; raking thestoragebins; andaerationof thericeby operation of the aeration system and by con-stant rotation of the rice between the drier and the warehouse. Inaddition, these employeesissuefeed, fertilizer, and fencing and build-ing materialsfrom the warehouse for the operations of the Employeror its tenant farmers.Section 2(3) of the Act excludes from its coverage "any individualemployed as an agricultural laborer."The Board's annual appro-priation rider directs in effect that in determining whether an em-31t appears that the Employer has another warehouse,not here involved,at which itcarries on egg processing operations*The Employer's president testified that the drier and warehouse operation is a 9-monthoperation,and that for the remaining 3 months of the year the drier and warehouse crewrepairs fences and performs maintenance operations on the Employer's landsThe super-intendent testified about the work throughout every month of the year but did not advertto this.I 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDployee is an agricultural laborer, the Board shall be guided by the,definition set forth in Section 3(f) of the Fair Labor Standards Act.Moreover, it is the Board's policy to follow wherever possible the De-partment of Labor's interpretation of that section 5Section 3(f) defines "agriculture" as follows:"Agriculture" includes farming in all its branches and amongother things includes the cultivation and tillage of the soil, dairy-ing, the production, cultivation, growing, and harvesting of anyagricultural or horticultural commodities . . . the raising of live-stock, bees, fur-bearing animals, or poultry, and practices .. .performed by a farmer or on a farm as an incident to or in con-junction with such farming operations, including preparationfor market, delivery to storage or to market or to carriers fortransportation.As the drier and warehouse crew here involved is clearly not engagedin direct farming operations such as are included in what has beentermed Section 3(f)'s "primary" definition of "agriculture,"' thequestion remains whether they are engaged in activities which are in-cluded in the "secondary" definition. In order to come within thisdefinition, the operation involved must be performed either by afarmer as an incident to or in conjunction with his own farmingoperations or on a farm in conjunction with the operations of thatparticular farm.7We have been administratively advised by the De-partment of Labor that the rice drying and warehouse operation hereinvolved does not meet this requirement because,inter alia,it is per-formed on rice in which both the Employer and its tenant farmers havean interest.Moreover, the warehouse is also used to store rice soldby the Employer to mills which have not yet requested its delivery.Accordingly, the drier and warehouse operation is not performed as anincident to or in conjunction with the operations of a particularfarmer or farm.We find, therefore, that the employees sought hereinare not "agricultural laborers" within the meaning of Section 2(3)of the Act."Accordingly, we find that the Board has jurisdictionherein, and that a question affecting commerce exists concerning the5G. L. Webster Company, Incorporated,133 NLRB 440.6Farmers Reservoir&Irrigation Co v. McComb,337 U.S. 755, 762.z Farmers Reservoir&Irrigation Co v McComb,supra,at767;Mitchell v Hunt,263F. 2d 913, 917 (C A.5) ; NLRB. v. Olaa Sugar Company, Limited et al,242 F. 2d 714,718 (C A.9) ; Mitchell vHuntsville Wholesale Nurseries,Inc,267 F.2d 286,290 (C A. 5) ;Bowie v.Gonzalez,117 F. 2d 11,18 (CA.1) ;Armour Ches-Peake, et al.,120 NLRB 681,footnote 2.6As noted above, the record is in conflict as to whether these employees spend 3 monthsof the year repairing fences and performing maintenance operations on the Employer'slands, some of which work may be agriculturalAs it has been found, however, that inany event they perform a regular amount of nonagricultural work,they are covered bythe Act with respect to their work which is nonagricultural.WaldoRo7inert Co.,136NLRB 89.D THE SWEETLAKE LAND AND OIL COMPANY, INC.159representation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The petition describes the unit sought as consisting of "All regu-lar production and maintenance employees" employed at the rice drierand warehouse, excluding "Office clerical employees, technical em-ployees,' professional employees, foremen, watchmen and/or guardsand supervisors as defined in the Act." There is no bargaining history.The Petitioner at the hearing sought the exclusion of the weigher onthe ground that he was a supervisor, and of the clerk on the groundthat he was a "clerical" employee, but, in its brief filed after the hear-ing, argued for exclusion of both as supervisors.The Employer didnot contest the appropriateness of the proposed unit but requestedBoard determination of the unit placement of the weigher and theclerk.The weigher, who is licensed by the State as a weigher, spends allhis time during the harvesting season weighing rice; during the restof the year, he spends about 25 percent of his time weighing seedrice,10 and the remainder performing the same functions as those ofthe rest of the drier and warehouse crew.He earns $1.40 an hour,while the rest of the crew, with the exception of the clerk, are paideither $1.15 or $1.25 an hour.He also performs incidental chores forthe superintendent, reports to him on the activities of the crew, anddirects them in accordance with the superintendent's instructions.Hedoes not have authority responsibly to direct the crew, nor to exer-cise any of the other statutory indicia of supervisory status.Although the Employer's main office staff is located at its head-quarters in Lake Charles, theclerkhere involved works in an office atthe drier and warehouse location.He receives a monthly salary, andmaintains all the warehouse records, including records of the crew'stime.He makes suggestions to the superintendent with regard to hire,but does not effectively recommend hire.He also transmits the super-intendent's instructions to the men, but does not responsibly directthem. It further appears that he goes into the warehouse area bothto transmit the superintendent's instructions and to accompany in-spectors who check on warehouse operations.The superintendent testified that while the weigher and the clerkmay be left in charge of the drier and warehouse operation in hisabsence, they do not make independent decisions during such timesbut await his return.We find, based on the entire record, that theclerk is a plant clerical employee, and that neither he nor the weigheris a supervisor within the meaning of the Act.Accordingly, we shallinclude both of them in the unit.6As the record does not indicate that there are any technical employees,we shall notdetermine the unit placement of this category.10 It appears that lie also at times weighs cattle for shipment. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All production and maintenance employees at the Employer'sHolmwood, Louisiana, rice drier and warehouse, including the weigherand clerk, but excluding all office clerical employees, professionalemployees, guards, watchmen, foremen, and all other supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.ElectricalWorkers Union Local 38, International Brotherhoodof Electrical Workers,AFL-CIOandHoertz Electric Mainte-nance Co.Case No. 8-CC-138.August 16, 1962DECISION AND ORDEROn May 9, 1962, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceeding, finding that Elec-tricalWorkers Union Local 38, International Brotherhood of Elec-tricalWorkers, AFL-CIO, hereinafter called the Respondent or theIBEW, had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief and Hoertz Electric Main-tenance Co., the Charging Party, hereinafter called Hoertz, filed amemorandum in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the. National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner only to the extent consistent with thedecision herein.The Trial Examiner found that the Respondent violated Section8(b) (4) (ii) (B) by the totality of its conduct which, in effect, threat-138 NLRB No. 17.